Motion for rehearing.
Bates against.
Champlin, J.
Motion was made in this case on behalf of defendants Herman Hoeft and James D. Turnbull, administrator, to vacate and set aside the decree entered therein, or for leave to file a bill for that purpose, on the ground of fraud practiced upon the Court by the complainant’s solicitor in obtaining the decree. The motion is based upon a portion of the opinion of the Court, wherein mention is made of the appearance of the deed from Cynthia W,. Crawford to Leonard Crawford, alleged to have been forged, as justifying, in connection with the other testimony in the case, the conclusion to which the Court arrived that the deed was forged. Affidavits have been filed in support of the motion, in which the affiants state that at the time they saw the deed, and before it was introduced in evidence, such deed consisted of a whole sheet, not seyered at the center fold, and hence a half sheet *23of one deed could not have been substituted for another, as intimated in the opinion of the Court.
Submitted February 2, 1886. Denied February 17.
Bates and Bussell for the motion.
Turnbull against.
No claim is made that the deed returned and remaining on file in this Court is not the identical deed which was introduced in evidence, or that any change or alteration has been made therein, except that it has become worn and its parts pasted together to preserve them. It appears that the instrument has been taken to Denver and exhibited to the witnesses whose depositions were there taken, and also to Chicago for the purpose of exhibiting the same to Mrs. Williams, another witness; and it is quite possible that this may account in a measure for its pocket-worn appearance ; but it does not account for the fact which still remains, that one half of the sheet is wider than the other, nor that the marginal lines, which should be continuous and of the same width apart in a whole sheet, are not so in these two half-sheets when placed together. It may be possible that these discrepancies might occur in cutting and ruling the papei-, but it is not very likely that both should concur in the same sheet. Be this as it may, the affidavits fail entirely to show, and there is no ground for asserting, that the complainant’s solicitor intentionally or unintentionally practiced or attempted to practice a fraud upon the Court with reference to the appearance or condition of the deed in question.
The motion is overruled with costs.
The other Justices concurred.
Motion for writ of restitution.
Champlin, J.
Motion is made for a writ of restitution to be directed to the defendants Herman Hoeft, Francis Crawford, AnnaM.Crawford and James D.Turnbull, administrator, etc., commanding them to deliver up the possession of the *24premises described in the bill of complaint, and particularly the premises known as fractional section number twenty-four (2é) in township thirty-five (35) north, range five (5) east in Presque Isle county, Michigan. The motion is based upon the records and files in the cause and the affidavit of George W. Bates.
It appears that the parties above named are in possession, and since the entry of the final decree in this Court in said cause possession has been demanded from the defendants in behalf of complainant and defendants refuse to deliver up possession until compelled to do so by the order of this Court. On the hearing of this motion it was urged in behalf of the defendant Iioef t, that he had a right to hold possession until put out by an action of ejectment, in which action he could have the value of the improvements claimed to have been made by him valued by a jury, and he be compensated therefor; and further that this Court has not jurisdiction over the case, as under the statute the files and record have been transmitted to the court below, and the application, if proper at all, should be made in that court where the record now is.
We have no doubt of oitr authority to issue all writs necessary or proper to enforce our decree ; but we think the court below to which the record has been returned has the power and authority to issue the writ of restitution to put defendants out and put complainant in the possession of the premises described in the decree. The deed under which the defendants claim rights and under which they obtained possession was declared by the decree of this Court to be a forgery and void. The defendants cannot claim any rights as having been conferred by such deed, and the complainant is not obliged to resort to the action of ejectment to obtain possession of the premises which this Court decreed to be hers. The complainant is entitled under the decree of this Court to the immediate possession of the land described in the decree, and to a writ of restitution from the court below on an application properly made to that court. We therefore deny the *25motion here, with leave for her to apply to the circuit court for the county of Presque Isle in chancery for such writ.
No costs will be allowed to either party on this motion.
The other Justices concurred.